    Case 2:16-cr-00041-JTM-MBN Document 281 Filed 07/21/21 Page 1 of 4




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA



UNITED STATES OF AMERICA                              CRIMINAL ACTION


VERSUS                                                NO: 16-41


CORNELL PENDLETON                                     SECTION: “H”



                         ORDER AND REASONS

      Before the Court is Defendant Cornell Pendleton’s Second Motion for
Compassionate Release (Doc. 274). For the following reasons, the Motion is
DENIED.


                              BACKGROUND
      Defendant Cornell Pendleton is serving a 121-month sentence for
various financial crimes, including conspiracy to commit money laundering,
money laundering, structuring transactions to evade reporting requirements,
and making a false statement on a loan application. He is currently housed at
Federal Correctional Institute in Oakdale, Louisiana (“Oakdale”). In April
2020, Defendant moved this Court for compassionate release in light of the
COVID-19 virus outbreak at Oakdale. He argued that he was at high risk for
serious complications from contracting the virus because he is 54 years old and
suffers from hypertension, high cholesterol, and is borderline diabetic. The



                                          1
     Case 2:16-cr-00041-JTM-MBN Document 281 Filed 07/21/21 Page 2 of 4




Court denied his request, holding that his health conditions did not constitute
an extraordinary and compelling reason for release.
      Defendant now asks this Court to reconsider its holding in light of (1) the
Fifth Circuit’s decision in United States v. Shkambi, and (2) the fact that he
also suffers from obesity. 1 The Government opposes the requested relief.


                              LAW AND ANALYSIS
      A. United States v. Shkambi
      First, Defendant argues that this Court should reconsider his request for
compassionate release in light of the Fifth Circuit’s decision in United States
v. Shkambi in which it reversed a district court’s finding that it lacked
jurisdiction to consider a request for compassionate release and held that the
court was not bound by the Sentencing Commission’s policy statement on
compassionate release. 2 The holding of Shkambi, however, has no bearing on
this Court’s previous decision to deny Defendant compassionate release. The
Court considered the merits of Defendant’s request and found that he had “not
carried his burden to show an extraordinary and compelling reason to grant
his immediate release.” 3
      B. Medical Condition
      Next, Defendant, for the first time, argues that in addition to his
hypertension, high cholesterol, and borderline diabetes, he is obese with a body
mass index over 30. He argues that these conditions place him at a higher risk
for serious complications from contracting COVID-19 and warrant his
immediate release to home confinement. “The district court’s jurisdiction to
correct or modify a defendant’s sentence is limited to those specific


      1 United States v. Shkambi, 993 F.3d 388, 389 (5th Cir. 2021).
      2 Id.
      3 Doc. 254.


                                               2
     Case 2:16-cr-00041-JTM-MBN Document 281 Filed 07/21/21 Page 3 of 4




circumstances enumerated by Congress in 18 U.S.C. § 3582.” 4 Section 3582(c),
as amended by the First Step Act, allows the court to modify a term of
imprisonment if “extraordinary and compelling reasons warrant such a
reduction.”
      Defendant is correct that the CDC has identified obesity, diabetes, and
hypertension as conditions that may put a person at a higher risk from serious
complications from contracting COVID-19. 5 “[N]onetheless, such commonplace
maladies (obesity, hypertension, and diabetes) do not make [Defendant’s] case
‘extraordinary.’” 6 Other courts have found that “obesity—alone or even paired
with other medical conditions—does not provide adequate grounds for
compassionate release.” 7 Further, Defendant’s medical records reveal that his
conditions are well controlled and that he is receiving adequate treatment. 8 He
is taking medication for hypertension and cholesterol and takes an aspirin for
heart attack/stroke prevention. Accordingly, Defendant again fails to show
extraordinary and compelling reasons to order his immediate release from
Oakdale.


      4  United States v. Garcia, 606 F.3d 209, 212 (5th Cir. 2010).
      5   Centers for Disease Control, People at Increased Risk, available at
 www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/index.html (last visited July
 20, 2021).
      6 United States v. Mondragon, No. 4:18-CR-132 (5), 2021 WL 951797, at *4 (E.D. Tex.

 Mar. 12, 2021) (“According to the CDC, 42.5% of the adult population in the United States
 is obese, 73.6% is overweight, and nearly half has hypertension. In addition, the CDC
 reports that 34.2 million people in the United States, approximately 10.5% of the
 population, have diabetes.”).
       7 United States v. Grant, No. CR 16-00172-01, 2021 WL 149308, at *4 (W.D. La. Jan.

 15, 2021); see United States v. Wilfred, No. CR 07-351, 2020 WL 4365531, at *5 (E.D. La.
 July 30, 2020) (and cases cited therein); United States v. Sentimore, No. CR 04-382, 2020
 WL 7630778, at *2 (E.D. La. Dec. 22, 2020) (and cases cited therein).
       8 See Sentimore, 2020 WL 7630778, at *2 (considering that the defendant did

 demonstrate “that BOP cannot manage his medical condition appropriately” and that “a
 review of defendant’s medical records reflects that the BOP is adequately and competently
 administering the necessary care for the defendant”).



                                               3
Case 2:16-cr-00041-JTM-MBN Document 281 Filed 07/21/21 Page 4 of 4




                         CONCLUSION
 For the foregoing reasons, the Motion is DENIED.



            New Orleans, Louisiana, on this 21st day of July, 2021 .



                              ______________________________________
                              JANE TRICHE MILAZZO
                              UNITED STATES DISTRICT JUDGE




                                   4
